DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al [10638882].
With respect to claims 1-3, He discloses: A cooking apparatus comprising: a body [see FIG 1]; an air fryer comprising a frying chamber made in the body, a door (128, 136) connected to the body and operable to close and open the flying chamber, and a fan (116) located in the body and operable to circulate air in the frying chamber [col 3, line 5-22]; and a barbecue grill (200) comprising a grid supported on the body [see FIGs 3 and 4, col 3, line 61-col 4, line 4].
{cl. 2} The cooking apparatus according to claim 1, comprising plates (124) inserted in the body to separate a combustion chamber from the frying chamber [see FIG 6].
{cl. 3} The cooking apparatus according to claim 2, wherein the air fryer comprises a burner (110) inserted in the combustion chamber [see FIG 7].
{cl. 5} The cooking apparatus according to claim 2, wherein the air fryer comprises at least one channel (AC) between the frying chamber and the combustion chamber [see FIG 7].
{cl. 6}  The cooking apparatus according to claim 5, wherein the channel is an aperture made in one of the plates [see FIG 8, defined by 126].
{cl. 7}  The cooking apparatus according to claim 5, wherein the channel is surrounded by the plates [see FIG 8].
{cl. 8} The cooking apparatus according to claim 5, wherein the channel is located between two of the plates [see FIG 8].
{cl. 9} The cooking apparatus according to claim 1, wherein the barbecue grill comprises a connector (near 102, see FIG 3) located between the grid and the body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al [10638882], further in view of Johnston et al [20040025861].
Regarding claims 4, He discloses the invention as substantially claimed, however does not disclose certain features of the burner and gas supply structures. Johnston also teaches a grill having an auxiliary cooking unit, wherein both teach the use of a gas supply. Therefore, Johnston makes up for the deficiencies of He by teaching:
{cl. 4} The cooking apparatus according to claim 3, wherein the air fryer comprises a flyer piping (22), a valves (62, 72, 74) for connecting the fryer piping to the burner, and a switch (70) supported on the body and operable to control supply of gas via the valve and to control ignition of the burner [paragraph 0012].
{cl. 10} The cooking apparatus according to claim 9, wherein the barbecue grill comprises at least one rectilinear burner (14) inserted in the connector (16) and a knob inserted in the connector and operatively connected to the rectilinear burner [see FIG 1].
{cl. 11} The cooking apparatus according to claim 10, wherein the barbecue grill comprises a grill piping (40) connected to the rectilinear burners via the knob [paragraph 0013].
{cl. 12} The cooking apparatus according to claim 9, wherein the barbecue grill comprises a table (16 or 53) connected to the connector [see FIG 1].
{cl. 13} The cooking apparatus according to claim 12, the barbecue grill comprises a circular burner (30) inserted in the table, a knob operatively connected to the circular burner, and a grill piping connected to the knob (92).
{cl. 14} The cooking apparatus according to claim 13, wherein the barbecue grill comprises a lid (38) connected to the table and operable to cover the circular burner (34 or 14) [paragraph 0014].
The modification would involve adding the piping as taught by Johnston to the existing burner assembly of He. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of He with the teachings of Johnston because Johnston provides separate controls for different cooking vessels, originating from a fuel source, allowing the user for selective control of the barbecue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
10/21/2021